ORDER
PER CURIAM.
In this action for post-conviction relief, movant Darnell Miller appeals from the motion court’s denial, following an eviden-tiary hearing, of his Rule 24.035 motion.
We find the motion court’s challenged findings of fact and conclusions of law on movant’s claims of ineffective assistance of counsel are not clearly erroneous. Rule 24.035(j). Further, we find the plea court did not plainly err in sentencing movant to an enhanced term of imprisonment under § 195.285 RSMo (Supp.1990) and as a prior offender under § 558.016 RSMo 1986.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s judgment is affirmed in accordance with Rule 84.16(b).